Citation Nr: 0430426	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  98-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as a result of cigarette smoking 
during active service and/or nicotine dependence acquired 
during active service.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1972.  

This case first came before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2000, the 
Board, in pertinent part, denied the veteran's claim for 
service connection for COPD as a result of cigarette smoking 
during active service and/or nicotine dependence acquired 
during active service.  In April 2001, the United States 
Court of Appeals for Veterans Claims (Court) issued an Order 
vacating the Board's decision and remanding the case for 
further consideration.  In February 2002, the Board again 
denied the claim.  In December 2002, the Court again issued 
an Order vacating the Board's decision and remanding the 
claim to the Board for additional consideration.  In July 
2003, the Board still again denied the claim, and the Court 
issued a June 2004 Order vacating the decision and remanding 
the claim for further adjudication.  


FINDING OF FACT

Medical evidence of a relationship between COPD that is 
currently manifested and either inservice cigarette use 
and/or nicotine dependence is not shown.  


CONCLUSION OF LAW

COPD was not incurred in or aggravated by wartime service, 
either as a result of cigarette smoking during active service 
and/or due to nicotine dependence acquired during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 2 91 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claim involved in this case was received in 
September 1997, and there is no issue as to provisions of 
forms or instructions for applying for the benefit.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2004).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
AOJ decision denying service connection was made in initially 
in April and June 1998, before November 9, 2000, the date the 
VCAA was enacted.  VA believes Pelegrini II is incorrect as 
it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini II, the Board finds any defect with respect to the 
VCAA notice requirement in this case to be harmless error for 
the reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

By a February 1998 letter, issued prior to the RO's initial 
rating action in this case, the RO told the veteran of the 
information and evidence needed regarding service connection 
for COPD, either on a direct basis or as secondary to tobacco 
use in service or nicotine dependence linked to service.  
After the veteran disagreed with the initial RO decision, the 
RO issued a statement of the case in January 1999 and a 
supplemental statement of the case in April 1999 that listed 
the evidence considered, the applicable law and rating 
criteria, and the reasons for the decision.  The RO also 
informed the veteran of an upcoming hearing by letter in 
February 1999; the hearing was held with the veteran in 
attendance in March 1999.  The Board previously addressed the 
merits of this claim in decisions dated in March 2000, 
February 2002, and July 2003, each time for substantially the 
same reasons as discussed in the analysis below.  The Court 
has vacated these decisions, in April 2001, December 2002, 
and June 2004, respectively, with the most recent vacatur 
premised on a lack of notice in compliance with the Court's 
holding in Quartuccio, 16 Vet. App. at 187.  In the 
communications discussed above, the RO and the Board have 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  Moreover, the veteran 
is ably represented before the Court and the Board by a 
licensed attorney, who has had access to the claims file and 
whose briefings, which are of record, demonstrate the 
veteran's knowledge of the information and evidence necessary 
to substantiate the claim.  

In sum, VA has informed the veteran of the information and 
evidence necessary to substantiate the claims.  The RO 
notified him of the need for information or evidence 
concerning the claims.  In response, he identified sources of 
treatment, and records from these sources are associated with 
the claims file.  The veteran has been informed of the 
information and evidence not of record that is necessary to 
substantiate the claims, of the information and evidence he 
was expected to provide, of the information and evidence that 
VA would seek to obtain, and of the need to provide any 
information and evidence in his possession pertinent to the 
claims.  See Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claims, or of 
VA' s or the veteran's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the veteran or his attorney communicated on multiple 
occasions with VA, without informing it of pertinent 
evidence.  He has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical and personnel 
records, VA and private treatment and examination records, 
and documents received on multiple occasions from the veteran 
and his representative.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
in fact, it appears that all evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  

With specific regard to claims for service connection for 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service, 
legislation prohibiting such claims was enacted in 1998, 
effective as of June 9, 1998.  38 U.S.C.A. § 1103 (West 
2002); see also Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. 105-206, 112 Stat. 685, 865-66 
(1998).  This provision, however, applies only to claims 
filed after June 9, 1998, and does not apply to claims, such 
as the instant claim, that were filed prior to that date.  

Under the legal authority in effect for this claim, service 
connection may be granted for disease resulting from tobacco 
use in the line of duty during active service.  VAOPGCPREC 2-
93 (Jan. 13, 1993).  In addition, if the veteran develops 
nicotine dependence during service, and that nicotine 
dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
proximate cause basis may be granted.  VAOPGCPREC 19-97 (May 
13, 1997).  The presence of nicotine dependence is a medical 
question.  Davis v. West, 13 Vet. App. 178, 184 (1999).  That 
is, for claims alleging a direct link between inservice 
tobacco use and a current disability, the claimant must 
provide medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence 
of a relationship between the current disability and 
inservice tobacco use.  See Veterans Benefits Administration 
letter 97-09 (Jan. 28, 1997).  For claims alleging service 
connection for a current disease on the basis of nicotine 
dependence acquired in service, the claimant must provide 
medical evidence of a current disability, medical evidence 
that nicotine dependence arose in service, and medical 
evidence of a relationship between the current disability and 
nicotine dependence.  See Under Secretary of Benefits letter 
20-97-14 (July 24, 1997).  

In the instant case, the medical evidence demonstrates the 
current manifestation of the pulmonary disability, and 
specifically COPD, for which the veteran is seeking service 
connection.  In addition, this evidence contains findings by 
medical professionals to the effect that the presence of this 
disorder is related to nicotine dependence and/or tobacco 
use.  The report of a December 1997 VA examination notes 
impressions to include COPD secondary to smoking.  An undated 
VA examination report apparently prepared as an addendum to 
the December 1997 examination report indicates a comment by 
the examiner that "[i]t is clear that this man starting 
smoking at about the time he went into the [s]ervice.  It is 
also clear to me at this time that he is dependent on 
nicotine....[T]he initiation of the smoking habit led to the 
development of nicotine dependence.  He clearly has [COPD] 
and it is clear, from the clinical stand point, that it is 
quite likely, and in fact more likely, that his smoking is 
responsible for his [COPD]."  In a statement dated in 
December 2001, a private physician indicated that he had 
thoroughly reviewed the veteran's service and post-service 
medical records, and that, during active service, the veteran 
began smoking cigarettes and consequently developed an 
addiction to nicotine.  This physician indicated that, in his 
opinion "four years of cigarette smoking, with the resultant 
nicotine addiction while in the service was as likely as not 
the cause of this veteran's lung disease."  

The evidence also includes statements by the veteran in 
support of his contention that he began smoking during 
service.  In a June 1999 statement, he indicates that he 
became addicted to cigarettes while in service, and that, by 
his second year in the Navy, he was a two-to-three pack per 
day smoker.  At his March 1999 personal hearing, he stated 
that he began smoking on a regular basis when he first 
entered the Navy, and that he had not been a regular smoker 
prior to then.  

In other words, there is medical evidence of a current 
disability.  There is also medical evidence of a relationship 
between the current disability and inservice tobacco use and 
the concomitant nicotine dependence.  The question that must 
be answered, therefore, is whether there is medical or lay 
evidence of tobacco use in service, or that nicotine 
dependence arose during service.  This question must be 
answered in the negative.  The veteran's service medical 
records are devoid of any reference to either cigarette use 
or nicotine dependence.  References by physicians to the 
veteran's inservice use of cigarettes are not based on 
contemporaneous observation, but rather on the history 
provided by the veteran.  The history he has related in 
support of his claim, however, must be contrasted with legal 
documentation pertaining to a workers' compensation 
settlement into which he entered, through the auspices of the 
California Department of Industrial Relations, and whereby he 
was awarded monetary damages for an injury to his lungs 
sustained in the course of employment between 1987 and 1989.  
In an accompanying document, entitled "Compromise and 
Release," it is noted that there was some clinical evidence 
that indicated that his pulmonary problems were not due to 
employment, but rather to cigarette smoking; however, it is 
also noted therein that a physician who had examined him in 
conjunction with his worker's compensation claim had reported 
being advised by him that his breathing problems had arisen 
after he had begun the employment that was the basis for that 
claim.  

The Board cannot hold that the veteran is estopped from 
bringing a claim before VA as a result of a prior legal 
determination; there is no provision in the law applicable to 
VA claims that allows VA to take such action.  However, the 
fact that he not only alleged, in a legal context, that his 
lung disorder was the product of post-service industrial 
exposure, but accepted payment as part of a legal settlement 
pursuant to those allegations, must be accorded overwhelming 
probative weight.  The Board must assume that these 
allegations, which are contained in a legal agreement to 
which the veteran was a party, must be taken as true, in that 
to assume otherwise would be to find that the veteran's legal 
settlement with the state of California was premised on 
fraud.  It therefore follows that his subsequent contentions, 
that his COPD is due to inservice smoking and nicotine 
dependence arising therefrom, are to be accorded no probative 
value.  It also follows that, in the absence of such 
contentions of any probative value, there is no evidence of 
inservice cigarette use or nicotine dependence arising 
therefrom, and the conclusions reached by the physicians 
cited above, to the effect his current COPD is due to 
cigarette use that began in service and which led to nicotine 
dependence, are premised solely on unsubstantiated history as 
provided by the veteran.  The Court has held that VA is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history.  Godfrey v. Brown, 8 
Vet. App. 113 (1995); see also, e.g., Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Brown, 5 Vet. App. 474 (1993); and 
Swann v. Brown, 5 Vet. App. 229 (1993).  

As noted above, service connection in this instance requires, 
in part, medical evidence of a relationship between the 
current disability and either inservice cigarette use or 
nicotine dependence.  In the absence of any probative 
evidence demonstrating that the veteran had, in fact, begun 
using cigarettes during service, it follows that the medical 
findings discussed above, to the effect that there is such a 
relationship, must be rejected; that is, there is no 
probative medical evidence of the requisite relationship.  
The Board must therefore conclude, in view of that lack of 
dispositive evidence, that the preponderance of the evidence 
is against the veteran's claim for service connection for 
COPD as a result of cigarette smoking during active service 
and/or nicotine dependence acquired during active service.  
That claim, accordingly, fails.  


ORDER

Service connection for COPD, as a result of cigarette smoking 
during active service and/or nicotine dependence acquired 
during active service, is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



